             '
             -+-


             5
                 '-
                 ~
                        c1
                        -ct1
                        0


                        ~

                 - g_
                 0


    ---< f
    ~            ::>
                 0
                        -~
                          -
                         ::,
                                  (Tl
                                  iil
                                  I.ii
                                  (\!
    v            ~
                                  ·:-?
                                  .,..,
                        .3
    ,-·
                 ----
                                   I

    \-                  \-   -    (\l
                                  0
j   c::::c              ....r'>   •,--¼
                                  (I')
                                  1!)
